IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

EVA ELECTRIS CANNIE aka               NOT FINAL UNTIL TIME EXPIRES TO
AVA ELECTRIS CANNIE,                  FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellant,
                                      CASE NO. 1D17-2598
v.

WILMINGTON SAVINGS
FUND SOCIETY, FSB DBA
CHRISTIANA TRUST, NOT
INDIVIDUALLY BUT AS
TRUSTEE FOR PRETIUM
MORTGAGE ACQUISITION
TRUST,

     Appellee.
_____________________________/

Opinion filed November 20, 2017.

An appeal from the Circuit Court for Duval County.
Adrian C. Soud, Judge.

Eva Electris Cannie aka Ava Electris Cannie, pro se, Appellant.

David Rosenberg of Robertson, Anschutz & Schneid, P.L., Boca Raton, for
Appellee.


PER CURIAM.

      Appellee’s motion, filed on October 6, 2017, is granted and the appeal is

dismissed for lack of jurisdiction.

LEWIS, BILBREY, and M.K. THOMAS, JJ., CONCUR.